316 S.W.3d 399 (2010)
STATE of Missouri, Respondent,
v.
Ahmad H. AL-HAYDAR, Appellant.
No. WD 70501.
Missouri Court of Appeals, Western District.
April 31, 2010.
Application for Transfer Denied August 31, 2010.
Ahmad H. Al-Haydar, Bowling Green, MO, pro se.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Mr. Ahmad Al-Haydar appeals pro se from a conviction entered after a jury trial for sexual assault, section 566.040. He raises five points on appeal. For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).